Case: 2:18-cv-00123-WOB-CJS Doc #: 58 Filed: 01/06/21 Page: 1 of 7 - Page ID#: 581



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:18cv123 (WOB-CJS)


 AUTO-OWNERS INS. CO.,                                            PLAINTIFF

 VS.                  MEMORANDUM OPINION AND ORDER

 WETHINGTON INS., LLC                                             DEFENDANT


       This matter is before the Court on the parties’ motions for

 summary judgment (Docs. 48, 49).

       The Court previously heard oral argument on these motions and

 took the matter under submission so that the parties could attempt

 to resolve this case.         Having been notified that those efforts

 were unsuccessful (Doc. 57), the Court now issues the following

 Memorandum Opinion and Order.

                    Factual and Procedural Background

       Defendant Wethington Insurance, LLC (“Wethington”) is an

 independent     insurance    agency     that   obtains    insurance      for   its

 clients    from   other     insurance    companies.      (Doc.    49-1   at    1).

 Affordable Chimney Sweep, Inc. (“the Insured”) asked Wethington to

 acquire “All-Risk” insurance for its business equipment. (Am.

 Compl. ¶ 11, Doc. 7).

       Wethington applied to obtain coverage for the Insured from

 Plaintiff Auto-Owners Insurance, Co. (“Auto-Owners”). Wethington
Case: 2:18-cv-00123-WOB-CJS Doc #: 58 Filed: 01/06/21 Page: 2 of 7 - Page ID#: 582



 and Auto-Owners entered into an Agency Agreement, which provided

 that Wethington would indemnify and hold harmless Auto-Owners “for

 all expenses associated with the investigation, defense, including

 attorney’s fees, penalties, fines, judgments, interests and costs

 for claims” against Wethington. (Doc. 14-1 at 3).

       Contrary    to   the   Insured’s     request,   the   application   that

 Wethington    submitted      to   Auto-Owners    requested    “Named-Perils”

 coverage, rather than “All-Risk” coverage. (Doc 49-1 at 1). When

 the Insured incurred damage to a bulldozer, it was thus not covered

 under the policy. (Id.). Nonetheless, Auto-Owners indemnified the

 Insured for its $67,697.67 in damages. (Doc 48 at 3). It now seeks

 to recover that amount, plus other amounts provided under the

 Agency Agreement, from Wethington.

       In the current motions, Wethington states that the Court may

 assume that Wethington was negligent, but it disputes the correct

 measure of damages.

                                    Analysis

 A. Legal Standard

       Under FED. R. CIV. P. 56(a), a movant is entitled to summary

 judgment if the movant shows “that there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a

 matter of law.” A material fact is one that may “affect the outcome

 of the suit under governing law.” Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 248 (1986).            Likewise, a genuine dispute of a

                                        2
Case: 2:18-cv-00123-WOB-CJS Doc #: 58 Filed: 01/06/21 Page: 3 of 7 - Page ID#: 583



 material fact exists if a reasonable jury “could return a verdict

 for the non-moving party.” Jackson v. VHS Detroit Receiving Hosp.,

 Inc., 814 F.3d 769, 775 (6th Cir. 2016). The movant bears the

 burden of showing an absence of a genuine dispute of material fact,

 Celotex v. Catrett, 477 U.S. 317, 323 (1986), and the Court must

 view the evidence in light most favorable to the nonmovant.

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 587 (1986).

 B. Undisputed Facts

       The Agency Contract between Auto-Owners and Wethington is

 valid and enforceable. (Doc. 52 at 1); (Doc. 50). The Agency

 Contract    has   a   valid    indemnity     clause   covering    Wethington’s

 “misrepresentation, act, error, or omission.” (Doc. 52 at 1); (Doc.

 49-3). Wethington had a duty to accurately request insurance

 coverage from Auto-Owners for the Insured. (Doc. 52 at 1).

       Wethington erroneously requested Named-Perils coverage from

 Auto-Owners, (Doc. 49 at 2), and Auto-Owners issued that coverage.

 (Doc. 48 at 2). Thus, it is undisputed that Wethington breached

 its Agency Agreement with Auto-Owners.

       Wethington argues that Auto-Owners would have issued an All-

 Risk policy had it been requested, but it cites no evidence that

 this is the case. (Doc. 48 at 4). Wethington points to William

 Wethington’s      deposition    in   which    he   testified     that   he   had

 conversations      with   Auto-Owners’       underwriters    about      All-Risk

                                        3
Case: 2:18-cv-00123-WOB-CJS Doc #: 58 Filed: 01/06/21 Page: 4 of 7 - Page ID#: 584



 coverage. (Doc. 52 at 4). However, Wethington also acknowledged in

 his testimony that it is the written application alone which

 determines the type of coverage issued. (Id.); (Doc. 49-2 at 20-

 21); (Doc. 50-2 at 52).

         Thus, for the purposes of summary judgment, there is no

 genuine       dispute     of   material    fact      as    to   liability.   Indeed,

 Wethington acknowledges that its failure to request the proper

 insurance constituted the first material breach under the Agency

 Agreement. (Doc. 54 at 4). At issue is merely the measure of

 damages.

 C. Reasonably Certain Compensatory Damages

         In Kentucky, the purpose of breach of contract damages is to

 put the nonbreaching party in the position it “would have been in

 had the contract been fully performed” as a measure of expectancy

 damages. Perkins Motors, Inc. v. Autotruck Fed. Credit Union, 607

 S.W.2d 429, 430 (Ky. Ct. App. 1980) (citing Olive Hill Limestone

 Co. v. Gay-Coleman Const. Co., 51 S.W.2d 465 (1932)). Likewise,

 contract       damages     must   be    proven      with   reasonable   certainty.

 Pauline’s Chicken Villa, Inc. v. KFC Corp., 701 S.W.2d 399, 401

 (Ky. 1985) (citing Restatement (Second) of Contracts § 352 (1981)).

         Here, the undisputed breach occurred when Wethington failed

 to properly request All-Risk insurance on behalf of the Insured.

 (Doc.    54    at   4).    Though      there   is    no    precise   definition   of

 “reasonable certainty,” Pauline’s Chicken, 701 S.W.2d at 401,

                                            4
Case: 2:18-cv-00123-WOB-CJS Doc #: 58 Filed: 01/06/21 Page: 5 of 7 - Page ID#: 585



 Auto-Owners is seeking, in part, the actual sum of money paid to

 the Insured of $67,697.67. (Doc. 14-1 at 7). This calculation is

 sufficiently concrete to constitute “reasonable certainty.”

       Wethington cites cases from other jurisdictions in support of

 its causation theory that Auto-Owners is entitled merely to the

 difference in the All-Risk premiums and the Named-Perils premiums.

 (Doc. 48 at 7-13). Even if those cases had persuasive authority in

 Kentucky, Wethington fails to show that Auto-Owners would have, in

 fact, issued All-Risk insurance. (Doc. 48 at 8).

       Construing    the   evidence    in   the   light   most   favorable    to

 Wethington, William Wethington, in his deposition, testified that

 he   merely    mentioned     procuring     All-Risk      insurance   to   some

 underwriters at Auto-Owners. (Doc. 49-2 at 20-21); (Doc. 50-2 at

 52). However, Mr. Wethington then testified that it is the written

 application submitted to Auto-Owners that determines what policy

 is issued. (Doc. 49-2 at 21); (Doc. 50-2 at 52).

       Therefore, even assuming that an underwriter at Auto-Owners

 was aware of the Insured’s references to all-risk insurance, it is

 irrelevant. Likewise, Wethington has simply asserted that Auto-

 Owners “would have” issued All-Risk insurance, but it points to no

 record evidence to support such speculation. (Doc. 48 at 4).

       Moreover, the plain terms of the Agency Contract entitle Auto-

 Owners to indemnity from Wethington for the latter’s errors or

 omissions.

                                        5
Case: 2:18-cv-00123-WOB-CJS Doc #: 58 Filed: 01/06/21 Page: 6 of 7 - Page ID#: 586



       Thus, construing the evidence in the light most favorable to

 Wethington, Auto-Owners is entitled to damages of $67,697.67.

 D. Liquidated Damages

       Auto-Owners also seeks prejudgment interest on the $67,697.67

 on the basis that its damages are liquidated. (Doc. 49-1 at 20).

       In Kentucky, “‘liquidated damages’ are those ‘the amount of

 which has been made certain and fixed either by the act and

 agreement of the parties or by the operation of law to a sum which

 cannot be changed by the proof.” Hazel Enterprises, LLC v. Ray,

 510 S.W.3d 840, 843-844 (Ky. Ct. App. 2017). On the other hand,

 “‘unliquidated damages’ are ‘damages that have been established by

 a verdict or award but cannot be determined by a fixed formula so

 they are left to the discretion of the judge or jury.’” Id.

       Here, the breach of the Agency Agreement and resulting damages

 to the Insured’s machinery was $67,697.67. (Doc. 48 at 3). This

 amount is sufficiently definite to constitute a liquidated amount.

 Thus, Auto-Owners is entitled to prejudgment interest on the sum

 of $67,697.67 pursuant to Kentucky law.

 E. Post-Judgment Interest

       Auto-Owners also seeks post-judgment interest under 28 U.S.C.

 § 1961(a). Under 28 U.S.C. § 1961(a), interest “shall be allowed

 on any money judgment in a civil case recovered in a district

 court.” The purpose of allowing post judgment interest is to

 compensate     a   plaintiff    for    the   loss    accrued    between     the

                                        6
Case: 2:18-cv-00123-WOB-CJS Doc #: 58 Filed: 01/06/21 Page: 7 of 7 - Page ID#: 587



 ascertainment of the damage and payment. Kaiser Aluminum & Chem.

 Corp. v. Bonjorno, 494 U.S. 827, 835-836 (1990). Thus, under

 federal     law,   Auto-Owners    is   also    entitled   to   post-judgment

 interest on the sum of $67,697.67.



       Therefore, having reviewed this matter, and the Court being

 advised,

       IT IS ORDERED that:

       (1)    Plaintiff’s motion for summary judgment (Doc. 49) be,

              and   is   hereby,   GRANTED,    and   defendant’s   motion    for

              partial summary judgment (Doc. 48) be, and is hereby,

              DENIED; and

       (2)    On or before January 15, 2021, defendant shall tender to

              the Court a proposed Judgment in accord with the above

              Opinion.

 This 6th day of January 2021.




                                        7
